 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   DEVIN L. PACE #256514
     NANETTE DUMAS #148261
 3   JANE Z. BOHRER # 243692
     P. O. BOX 50013
 4   SAN JOSE, CA 95150-0013
     Telephone: (408) 354-4413
 5   Facsimile: (408) 354-5513
 6
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
10
     IN RE:                                  CHAPTER 13 CASE NO. 16-51788 MEH
11
12                                           TRUSTEE’S OPPOSITION TO DEBTOR’S
     PHYLLIS A. FLOYD,
                                             FOURTH AMENDED MOTION TO
13                                           MODIFY CHAPTER 13 PLAN
                                             (with attached Certificate of Service)
14
                     Debtor.
15                                           Date: March 28, 2019
                                             Time: 9:30 a.m.
16                                           Judge: Hon. M. Elaine Hammond
17
18
19            Devin Derham-Burk, Chapter 13 Standing Trustee (the “Trustee”) submits the

20   following opposition to the fourth Amended Motion To Modify Plan (the “Fourth Amended
21
     Motion To Modify”), filed by the above-captioned debtor (the “Debtor”) on March 7, 2019
22
     [Docket #84]. The Trustee requests the Court to take judicial notice of its own files and records
23
     in this case pursuant to Fed. R. Evid. 201, made applicable to bankruptcy proceedings pursuant
24
25   to Fed. R. Bankr. P. 9017.

26
27
28

     FLOYD, 16-51788 MEH       OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN            Page 1 of 7


     Case: 16-51788       Doc# 89     Filed: 03/21/19    Entered: 03/21/19 19:33:10        Page 1 of 7
               1. The Debtor Has Not Met Her Burden To Show That The Modification Has Been
 1
                  Proposed In Good Faith.
 2
               Prior to the Debtor’s $91,665.95 lump sum plan payment to the Trustee in August 2018
 3
     (a sum that is being held by the Trustee pending further order of the Court), the Debtor’s last
 4
 5   plan payment in this case in the amount of $103 was posted on December 13, 2017. The

 6   Trustee objects to the Debtor’s proposal to make plan payments in the amount of $0 from
 7
     month #14 onward and “pay off this case” (Fourth Amended Motion To Modify, Additional
 8
     Provision) with a lump sum payment in or around April 2019, i.e., month #34 of the case.
 9
10   Notwithstanding the Debtor’s proposed contribution of a substantial lump sum to the plan, this

11   case would not be paid off unless the Debtor were to pay a dividend of 100% to general
12   unsecured creditors with filed claims.
13
               In prior iterations of this motion, the Debtor has consistently proposed to make monthly
14
     plan payments of $0 for the final 23 months of her 36-month case. Consequently, the Trustee
15
16   has repeatedly objected and has requested the Court to require the Debtor to provide additional

17   evidence beyond the filing of amended Schedules I and J on July 2, 2018 [Docket #57] to
18
     establish that the proposed monthly plan payment of $0 commencing in month #14 of the plan
19
     has been made in good faith. See Trustee’s Opposition To Debtor’s Amended Motion To
20
     Modify Chapter 13 Plan filed October 23, 2018 [Docket #72]; Trustee’s Opposition To
21
22   Debtor’s Third Amended Motion To Modify Chapter 13 Plan filed December 5, 2018 [Docket

23   #75]. The Trustee renews her objection to the Fourth Amended Modified Plan on the same
24
     basis.1
25
26
     1 The Debtor filed the Declaration In Support Of Amended Motion To Modify Plan on November 14,
27   2018 [Docket #73-2]. However, in the declaration the Debtor did not meet her evidentiary burden to
     provide a full and convincing explanation as to why she has been unable to find any job and has earned
28   no income since losing two part-time jobs.

     FLOYD, 16-51788 MEH       OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN                Page 2 of 7


     Case: 16-51788        Doc# 89      Filed: 03/21/19     Entered: 03/21/19 19:33:10         Page 2 of 7
            In that vein, in addition to renewing her request for the Debtor to provide supporting
 1
 2   evidence in order to meet her burden to demonstrate that the modified plan has been proposed

 3   in good faith, the Trustee also requests the Debtor to specify the number of months in the
 4
     modified plan that she proposes to pay a plan payment of $0. (Currently, section 1.01(a)
 5
     provides that the Debtor will decrease her monthly payment to $103 for three months, “then $0
 6
 7   per month.”)

 8          2. The Debtor Must Increase Her Proposed Lump Sum Payment To Satisfy The “Best
               Interests” Test And The Feasibility Requirement.
 9
10          The Trustee disagrees in two respects with the Debtor’s Liquidation Analysis and Case

11   Payout analysis, attached as page 2 to the Fourth Amended Motion To Modify.
12          First, since the sale of the Debtor’s stock in August 2018 was an actual liquidation of an
13
     estate asset, the hypothetical chapter 7 trustee fee in the amount of $6,041 should not be
14
     included in the liquidation analysis. If that line item is excluded, the unsecured pool increases
15
16   to $41,303.51 ($35,262.51 + $6,041 = $41,303.51).

17          Second, in the category of “Case Payout” on the second to last line, although the Debtor
18
     accurately states that she has made plan payments in this case totaling $3,649, deductions must
19
     be made in several of the preceding subcategories; otherwise those amounts will be double
20
     counted as still being owed in their entirety even though partial payments have already been
21
22   made. Specifically, to date: 1) Debtor’s counsel has been paid $3,237.15 in allowed fees; 2)

23   the Internal Revenue Service has been paid a total of $92.70 in principal and interest on its
24
     secured claim; and 3) the Trustee has been paid $319.15 in statutory fees. ($3,237.15 + $92.70
25
     + $319.15 = $3,649.) Thus, if the deduction of $3,649 from the “Total Case Payout” amount of
26
27   $88,172.63 for a “Remaining Balance To Be Paid” amount of $84,523.63 is reversed, as it

28   should be, the “Remaining Balance To Be Paid” amount reverts to $88,172.63. Moreover, if

     FLOYD, 16-51788 MEH     OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN               Page 3 of 7


     Case: 16-51788       Doc# 89     Filed: 03/21/19     Entered: 03/21/19 19:33:10        Page 3 of 7
     the general unsecured amount pool amount of $35,262.51 is increased to $41,303.51 by the
 1
 2   reversal of the $6,041 hypothetical chapter 7 trustee fee, the “Remaining Balance To Be Paid”

 3   amount further increases to $94,213.63.
 4
            Thus, instead of providing for a lump sum payment to the Trustee from funds on hand
 5
     in the amount of $84,525, the proposed modified plan should be further modified to provide for
 6
 7   a lump sum payment of all of the funds being held by the Trustee (approximately $91,665.95),

 8   with additional funds to be paid in by the Debtor to make up the shortfall.
 9                                       LEGAL ARGUMENT
10
            Under the Bankruptcy Code, chapter 13 debtors, as well as chapter 13 trustees and
11
     unsecured creditors, have the absolute right to request modification of a confirmed plan subject
12
13   only to the requirements of 11 U.S.C. § 1329 and the sound discretion of the bankruptcy judge.

14   In re Powers, 202 B.R. 618, 622 (B.A.P. 9th Cir. 1996). At the same time, chapter 13 trustees
15   have a fiduciary obligation to maximize distributions to creditors in this case and in all chapter
16
     13 cases. See also In re Morris, 2012 WL 2341537, at *6 (Bankr. S.D. Cal. Jun. 7, 2012)
17
     (bankruptcy trustee’s function is to increase payments to unsecured creditors), citing, United
18
19   States v. Aldrich (In re Rigden), 795 F.2d 727, 730 (9th Cir. 1986).

20          In determining whether a particular modification is appropriate, the Court must first
21
     look to § 1329, which places several limits on the modification of confirmed plans.
22
     Modifications must be requested before completion of the confirmed plan. 11 U.S.C. §
23
24   1329(a). Additionally, permissible modifications are limited to those that will: 1) increase or

25   reduce the amount of payments on claims of a particular class; 2) extend or reduce the time for
26   such payments; 3) alter the amount of the distribution to a creditor whose claim is provided for
27
     by the plan to account for payments on the claim outside of the plan; or 4) reduce amounts to
28

     FLOYD, 16-51788 MEH     OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN               Page 4 of 7


     Case: 16-51788      Doc# 89      Filed: 03/21/19    Entered: 03/21/19 19:33:10        Page 4 of 7
     be paid under the plan by actual amounts expended by the debtor for the purchase of health
 1
 2   insurance, if certain additional criteria are satisfied. 11 U.S.C. § 1329(a)(1) – (4). Modified

 3   plans must also satisfy §§ 1322(a) and (b), 1323(c) and 1325(a) of the Bankruptcy Code. 11
 4
     U.S.C. § 1329(b). This includes the statutory requirements for plan modification in § 1325 that
 5
     the modified plan must be proposed in good faith and not by any means forbidden by law, that
 6
 7   the plan satisfies the “best interests of creditors” test, and that the debtor will be able to make

 8   all payments under the plan and to comply with the plan. 11 U.S.C. § 1325(a)(3), (a)(4), and
 9   (a)(6) (AWHFY, L.P. 2019).
10
            The party that proposes a modified plan has the burden of providing sufficient evidence
11
     to demonstrate that the modification is warranted. In re Mattson, 468 B.R. 361, 372 (9th Cir.
12
13   B.A.P. 2012). The Debtor in this case has not met that burden.

14          First, as to the good faith requirement of 11 U.S.C. § 1325(a)(3), the Debtor has not met
15   her evidentiary burden. In Mattson, 468 B.R. at 367, the Court held that a plan as modified
16
     must be proposed in good faith as required by 11 U.S.C. § 1329(b)(1) which incorporates 11
17
     U.S.C. § 1325(a)(3). The Mattson court provided specific examples of the kinds of factors that
18
19   would justify a finding of good faith when a debtor has proposed a modification that has the net

20   effect of reducing plan payments: a permanent retirement, a job change, or a health issue. Id.
21
     at 372. Here, the Debtor filed amended Schedules I and J to show increased monthly expenses
22
     that result in monthly net income of $.49. In her declaration filed in November 2018 in support
23
24   of the Third Amended Motion To Modify the Debtor stated that she lost her two part time jobs

25   in 2018 and that she could not find a new job. She suggested that her inability to find a job is
26   due to her age (the Debtor is 59). In an era in which unemployment rates have hit record lows
27
     and in which “Help Wanted” signs are ubiquitous, the Trustee submits that without more, the
28

     FLOYD, 16-51788 MEH      OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN                 Page 5 of 7


     Case: 16-51788       Doc# 89      Filed: 03/21/19      Entered: 03/21/19 19:33:10         Page 5 of 7
     Debtor’s declaration does not provide adequate evidentiary support for the Court to determine
 1
 2   whether the Debtor’s proposal in the Modified Plan to make $0 payments from month #14

 3   onward has been made in good faith.
 4
            Second, as to the “best interests of creditors” test of 11 U.S.C. § 1325(a)(4), the statute
 5
     requires that creditors shall receive not less than the value that they would receive in a chapter
 6
 7   7 liquidation. In other words, the “best interests” test is a floor, not a ceiling. Here, an estate

 8   asset was liquidated in August 2018, and the costs of liquidation are known costs. Therefore, it
 9   does not make sense to allow the Debtor to retain $6,041 that would have been paid to a chapter
10
     7 trustee if the stock were to have been liquidated in a chapter 7 case instead of in this chapter
11
     13 case. If the sum is excluded from the liquidation test, as the Trustee advocates, the sum of
12
13   $41,303.51 will be distributed to general unsecured creditors with filed claims, as opposed to

14   only $35,262.51 if the hypothetical chapter 7 trustee fees are included in the test.
15          Third, as to the feasibility requirement of 11 U.S.C. § 1325(a)(6), the reduction in
16
     proposed monthly plan payments to $0 starting in month #14 of the Modified Chapter 13 Plan
17
     results in an amount that is insufficient to pay the total required amount of $94,213.63 to
18
19   holders of secured, priority, administrative claims (including recently allowed additional

20   attorney’s fees) and an unsecured pool of $41,303.51. Thus, the Modified Plan is not feasible.
21
                                               CONCLUSION
22
            Based on the foregoing, the Trustee therefore requests the Court to sustain her
23
24   objections and deny the Fourth Amended Motion To Modify.

25   March 21, 2019                                      Respectfully submitted,
26
27                                                       /s/ Nanette Dumas_______________
                                                         Staff Attorney for Devin Derham-Burk
28

     FLOYD, 16-51788 MEH      OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN                 Page 6 of 7


     Case: 16-51788       Doc# 89      Filed: 03/21/19      Entered: 03/21/19 19:33:10         Page 6 of 7
 1
                               CERTIFICATE OF SERVICE BY MAIL
 2                             [B.R. 7005, F.R.C.P. 5, B.L.R. 9013-3(c)]

 3           I am not less than 18 years of age and not a party to the within case. My business
     address is 983 University Avenue, Los Gatos, California. I am familiar with the processing of
 4
     correspondence for mailing with the United States Postal Service. Correspondence placed in
 5   the internal mail collection system at the Office of Devin Derham-Burk, Chapter 13 Standing
     Trustee is deposited with the United States Postal Service that same day in the ordinary course
 6   of business. I am aware that on motion of the party served, service is presumed invalid if postal
 7   cancellation date or postage meter date is more than one day after the date of deposit for
     mailing in affidavit.
 8
           On March 21, 2019 true and accurate photo-copies of the following described
 9   documents:
10
     TRUSTEE’S OPPOSITION TO DEBTOR’S FOURTH AMENDED MOTION TO
11   MODIFY CHAPTER 13 PLAN
12   were placed for service, in the Trustee’s internal mail collection system, in a sealed envelope to
13   be delivered by mail with the United States Postal Service with postage prepaid, postage
     addressed as follows:
14
15                 DEBTOR                               COUNSEL FOR DEBTOR
16
              Phyllis A. Floyd                            Susan D. Silveira, Esq.
17             P.O. Box 3116                               Silveira Law Offices
           Santa Clara, CA 95055                        2037 W Bullard Ave. #311
18                                                       Fresno, CA 93711-1200
19
20           I declare under penalty of perjury under the laws of the United States of America and of
     the State of California that the foregoing is true and correct, and that this declaration was
21   executed on March 21, 2019 at Los Gatos, California.
22
23
                                                                  /s/ Nanette Dumas
24
25
26
27
28

     FLOYD, 16-51788 MEH     OPPOSITION TO 4TH AMENDED MOTION TO MODIFY PLAN               Page 7 of 7


     Case: 16-51788      Doc# 89      Filed: 03/21/19     Entered: 03/21/19 19:33:10        Page 7 of 7
